United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 15, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30078
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AARON BRUCE WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 93-CR-10012-1
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aaron Bruce Williams, federal prisoner # 08392-035, seeks

leave to proceed in forma pauperis (“IFP”) in his appeal of the

district court’s order denying his motion for leave to file a

motion for habeas relief based on newly discovered evidence,

pursuant to Woodford v. Garceau, 538 U.S. 202, 207 (2003).        He

challenges the district court’s certification that his appeal is

not taken in good faith by arguing that the Anti-Terrorism and




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 04-30078
                                     -2-

Effective Death Penalty Act does not apply to his proposed

motion.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     This court’s inquiry into Williams’ good faith “is limited

to whether the appeal involves legal points arguable on their

merits (and therefore not frivolous).”          Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983) (internal quotation marks and citation

omitted).   This court may determine the merits of a litigant’s

appeal “where the merits are so intertwined with the

certification decision as to constitute the same issue[.]”

Baugh, 117 F.3d at 202.

     In his motion before the district court, Williams sought

leave to file a successive 28 U.S.C. § 2255 motion.         The district

court was without authority to grant such a motion.

See 28 U.S.C. §§ 2255, 2244(b)(3)(A).          Thus, the district court

did not err in denying his motion.       See United States v. Early,

27 F.3d 140, 141-42 (5th Cir. 1994).

     Williams “has appealed from the denial of a meaningless,

unauthorized motion.”     Id.    His appeal lacks arguable merit and

is therefore frivolous.     See Howard, 707 F.2d at 220.       The

district court’s certification decision was not in error.

Accordingly, Williams’ IFP motion is DENIED and the appeal is

DISMISSED as frivolous.     Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2.

     Williams is cautioned that any future frivolous pleadings

filed by him in this court or in any court subject to the

jurisdiction of this court will subject him to sanctions.            To
                          No. 04-30078
                               -3-

avoid sanctions, Williams should review any pending matters to

ensure that they are not frivolous.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.